DETAILED ACTION
This action is in response to the Request for Continued Examination filed 4/5/2022.
Claims 1-59 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-57 are allowed.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. US 2014/0344693), hereinafter Reese, in view of Abuelsaad et al. (US 2020/0110814), hereinafter Abuelsaad.

As per claim 58, Reese teaches the following:
a computer system, comprising: 
one or more processors, (see Fig. 5, 203), wherein the computer system is in communication with a display generation component, (see Fig. 5, 207), and one or more inputs devices, (see Fig. 5, 205); and 
memory storing one or more programs configured to be executed by the one or more processors, (see Fig. 5, 208), the one or more programs including instructions for: 
displaying, via the display generation component, a workout user interface that includes a plurality of workout affordances, (see Fig. 2, and corresponding paragraph [0031]),
wherein a first workout affordance from the plurality of workout affordances corresponding to a first type of workout is displayed concurrently with a second affordance from the plurality of workout affordances corresponding to a second type of workout.  As Reese teaches in paragraph [0031], the user interface of Fig. 2 allows a user to select exercise equipment that the user desires to use during exercise.  Each of these selectable representations are interpreted as “affordances” where each type of equipment would require a different “type of workout”, 
wherein audio associated with a first workout affordance from the plurality of workout affordances corresponds to predefined list of audio items that includes a first audio item and a second audio item.  As Reese teaches in paragraph [0030], a video playlist is generated based upon user parameters.  As this list is generated before the user begins a workout, it is interpreted as being “predefined” as the video playlist is not generated “on the fly”, or while the user is performing the workout, and 
wherein the predefined list of audio items was not selected by the user.  As Reese teaches in paragraph [0030], the playlist is dynamically generated, and thus not selected by the user;
detecting, via the one or more input devices, a user input corresponding to selection of a selectable user interface object for starting audio playback.  As Reese teaches in paragraph [0033], the user may activate the video player using button 308; and 
in response to detecting the user input corresponding to selection of the selectable user interface object for starting audio playback, causing audio playback of audio associated with 18 121189244the first type of workout at an audio output device that is in communication with the computer system.  As Reese teaches in paragraph [0034], the playlist of clips are displayed after activation by the user.  
While Reese teaches of dynamically assembling a video workout for user desired exercise types, Reese does not explicitly teach of playing a predefines list of audio items with said video.  In a similar field of endeavor, Abuelsaad is directing to supporting users in performing activities, (see abstract).  Abuelsaad further shows in Fig. 2A, that upon playing a media item 201 while a user is performing a known activity 208, a record for the media item is generated 214 and ranked with other media items 216 for generating a playlist 218.  As Abuelsaad further shows in Fig. 2B, upon an activity being performed by a user 224, the playlist corresponding for that activity is selected 226 and played 228.  Therefore, the audio playlists of Abuelsaad are automatically generated (not selected by the user), correspond to a specific activity (audio associated with a specific type of workout), and played while performing said specific activity upon request for said audio playlist, (start audio playback in response to activity selected).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the video workouts of Reese with the automatically generated audio playlists based on activity of Abuelsaad.  One of ordinary skill would have been motivated to have made such modification because as Abuelsaad teaches in paragraph [0011], such automatic generating of playlists provides a user the benefit of having the most desired audio presented without requiring the user to manually create and select said playlist every time they perform a same activity.

As per claim 59, Reese teaches the following:
a non-transitory computer-readable storage medium storing one or more programs, (see Fig. 5, 208), configured to be executed by one or more processors of a computer system, (see Fig. 5, 203), that is in communication with a display generation component, (see Fig. 5, 207), and one or more inputs devices, (see Fig. 5, 205).
The remaining limitations of claim 59 are substantially similar to those of claim 58 and are rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175